Citation Nr: 0826357	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.

2.  Entitlement to an initial compensable evaluation for 
impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Beyt, Intern




INTRODUCTION

The veteran had active service from May 1977 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for chondromalacia of the right knee with 
a 10 percent disability rating and degenerative joint disease 
of the left shoulder with a noncompensable rating, effective 
June 1, 2003. 

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2005, the 
veteran indicated he wanted to have a hearing before a member 
of the Board at the RO.  The RO scheduled a travel board 
hearing for the veteran to be held at the RO in April 2008.  
The veteran did not appear for the hearing.  He has not since 
provided any explanation for his failure to report, or 
requested another opportunity to appear for a hearing.  Thus, 
the Board may proceed with review of his appeal at this time.  
See 38 C.F.R. § 20.702(e) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The right knee disorder is manifested by complaints of 
pain; objectively the evidence shows mild limitation of 
flexion to, at worst, 95 degrees, full extension and no 
instability.  

3.  The left shoulder disorder is manifested by complaints of 
weakness; objectively the evidence shows active range of 
motion to well above shoulder level and no x-ray evidence of 
arthritis; there is slight limitation of flexion due to pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024-5003 (2007).

2.  The criteria for an initial 10 percent rating for the 
veteran's left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA after notice was initially sent 
in April 2003.  Nevertheless, further VCAA notice regarding 
increased evaluations was provided him in a letter of 
September 2004.  Specific requirements for higher ratings 
were given in the January 2005 statement of the case and the 
June 2007 supplemental statement of the case.  The Board 
concludes that sufficient information has been given him so 
that he could effectively participate in this appeal.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA reports of treatment and examination, 
and his statements in support of his claim.  Additionally, he 
was afforded two formal VA examinations. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 



II.  Decision 

In a July 2003 rating decision, the RO granted service 
connection for chondromalacia of the right knee, assigned a 
10 percent rating, and also degenerative joint disease of 
left shoulder with a 0 percent rating, effective June 1, 
2003.  The veteran asserts that a compensable evaluation is 
warranted for his service-connected left shoulder disability 
and a higher rating for his right knee disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024, for chondromalacia.  The rating 
schedule provides that chondromalacia is one of the 
disabilities that will be rated based on limitation of motion 
of affected parts, as degenerative arthritis under DC 5003.  
The veteran's left shoulder degenerative joint disease is 
similarly rated under DC 5003.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.

Under diagnostic code 5201, for the major extremity, 
limitation of motion of the arm at the shoulder level, 
warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

The Board notes that handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the evidence of 
record shows the veteran is right-hand dominant.  

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

In June 2003, the veteran was afforded a VA examination in 
connection with his claims.  The VA examiner noted the 
veteran had undergone arthroscopic surgery to repair severe 
cartilage damage in his right knee.  Since surgery, the 
veteran reported the right knee was stable but he was 
restricted to only nonweightbearing exercise.  Range of 
motion for the right knee was extension and flexion from 0 to 
95 degrees.  The examiner found slight tenderness and 
slightly positive McMurray sign; Lachman sign was negative.  
As for his left shoulder, he also reported having undergone 
surgery to have a bone spur removed.  The veteran reported 
full range of motion and having no problems with his left 
shoulder.  On examination there was full range of left 
shoulder motion and no tenderness.  The VA examiner concluded 
the veteran had degenerative joint disease in the right knee 
with moderate function loss and degenerative joint disease in 
the left shoulder with minimal function loss.  

The veteran underwent a second VA examination in May 2007 in 
connection with his claims.  The examiner reviewed the 
records provided by the veteran but was not able to review 
the claims file as it was not available.  The Board has 
carefully considered the veteran's statement of July 2008 
taking issue that the claims file was not reviewed.  However, 
the Board finds the May 2007 examination to be adequate since 
these claims involve increased ratings, and each examination 
is concerned primarily with the current status of the 
disabilities.  The examiner considered at least the history 
provided by the veteran, and the Board concludes that the 
examiner's findings would not be changed had he reviewed the 
file.  

The May 2007 VA examination noted the left shoulder to be 
negative for evidence of arthritis.  The veteran reported 
occasional soreness with the left shoulder and problems 
lifting objects over his head repeatedly.  The left shoulder 
disorder was manifested by complaints of weakness; 
objectively the evidence showed active range of motion to 128 
degrees, passive range of motion to 134 degrees.  There was 
no loss of motion on repetitive use, loss of bone, recurrent 
dislocations, inflammatory arthritis or ankylosis.  X-rays 
showed no acute fractures, dislocation or any significant 
degenerative changes.

As for his right knee, the veteran stated in the May 2007 
examination that he chronic pain and limited motion and 
frequent effusions.  He had problems standing for more than 
three hours.  He could walk one to three miles.  The examiner 
noted pain, stiffness and weakness but found no instability, 
dislocation, subluxation or locking episodes.   The right 
knee disorder was manifested by complaints of pain; 
objectively the evidence showed flexion of 0 to 126 degrees 
active and 0 to 134 degrees passive, and extension range of 
motion at 0 to 128 degrees active and 0 to 134 degrees 
passive.  

The VA examiner diagnosed degenerative arthrosis of the right 
knee and impingement syndrome of the left shoulder.  See 38 
C.F.R. § 4.31 (2007).  The veteran's left shoulder motion is 
not limited to shoulder level, and his disability does not 
meet the minimum requirements for a compensable rating under 
Diagnostic Code 5201.  However, because the evidence shows 
some mild limitation of motion of the shoulder due to pain, 
the Board finds that under 38 C.F.R. § 4.40 and 4.45, along 
with DeLuca v. Brown, 8 Vet. App. 202 (1995), a 10 percent 
rating is warranted analogous to Diagnostic Code 5003.  

The Board observes that objective medical evidence from VA 
examinations in June 2003 and May 2007 show the veteran's 
right knee range of motion has actually improved.  Range of 
motion for the right knee in June 2003 was shown to be 0 to 
95 degrees.  The range of motion was increased in May 2007 at 
least to 0 to 126 degrees.  Normal range of motion for the 
knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Flexion limited to 30 degrees, as required for the next 
higher 20 percent rating, is not shown.  Moreover, extension 
has consistently been to 0 degrees, or normal, and the knee 
is shown to be stable.  Therefore, there is no basis for a 
separate compensable rating under Diagnostic Code 5261 or 
5257, providing ratings for recurrent subluxation or lateral 
instability of the knee.  The Board finds the current rating 
for the veteran's right knee at 10 percent to be appropriate.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for chondromalacia of the right knee does 
not nearly approximate the criteria for higher ratings than 
assigned.  Though the veteran reported pain and weakness, 
there were no findings of any significant additional 
impairment of function due to pain, incoordination, 
fatigability, or repetitive motion.  The veteran is able to 
walk one to three miles.  As explained above, limited 
function due to pain has already been considered in granting 
the 10 percent rating for the veteran's left shoulder 
disability.  Therefore, the Board concludes that the overall 
disability picture presented warrants no more than a 10 
percent evaluation for the left shoulder and a 10 percent 
rating for the right knee.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for his right knee, that doctrine is not applicable in this 
issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  The doctrine has been favorably 
applied with regard to the rating for the left shoulder.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of right knee is denied.

Entitlement to an initial 10 percent rating for impingement 
syndrome of the left shoulder is granted subject to the 
regulations governing the payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


